Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-5-2007

Carpenter v. Proctor & Gamble
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2407




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Carpenter v. Proctor & Gamble" (2007). 2007 Decisions. Paper 811.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/811


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                    __________

                        No. 06-2407
                        __________

                   GARY CARPENTER,
                            Appellant

                              v.

  PROCTOR & GAMBLE DISABILITY BENEFIT PLAN &
             BENEFIT PLANS TRUST,
                          Appellee
                  __________

        Appeal from the United States District Court
           for the Middle District of Pennsylvania
                    (Civ. No. 03-CV-399)
       District Chief Judge: Hon. Thomas I. Vanaskie
                         __________

      Submitted pursuant to Third Circuit L.A.R. 34.1(a)
                       June 14, 2007

Before: McKEE, STAPLETON, and NYGAARD, Circuit Judges.

               (Opinion Filed: July 5, 2007 )


                        __________

                         OPINION
                        __________


                              1
McKee, Circuit Judge:

        Gary Carpenter appeals the district court’s grant of summary judgment in favor of

Procter & Gamble (“P&G”) on his claim to recover long-term disability benefits under

the Procter & Gamble Long-Term Disability Allowance Plan (“LTDA”). For the reasons

that follow, we will affirm the grant of summary judgment.1

        Inasmuch as we write primarily for the parties who are familiar with the case, we need

not set forth the factual background or procedural history except insofar as may be helpful

to our brief discussion.

        Carpenter argues that the record did not contain substantial evidence to support P&G’s

decision to terminate long-term disability benefits. In the alternative, he argues that the trial

court erred in awarding P&G summary judgment because there are genuine issues of material

fact.

        Pursuant to Fed R. Civ. P. 56(c), a motion for summary judgment is appropriate only

if there are no genuine issues of material fact and the moving party is entitled to a judgment

as a matter of law. To raise an issue of material fact, the non-moving party “need not match,

item for item, each piece of evidence proffered by the movant, but simply must exceed the

‘mere scintilla’ standard.” Petruzzi’s IGA Supermarkets, Inc. V. Darling-Delaware Co., Inc.



        1
         We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over
the District Court’s grant of summary judgment. Torre v. Casio, Inc., 42 F.3d 825, 830 (3d Cir.
1994). Accordingly, we are apply the same test the District Court should have utilized. Sempier
v. Johnson & Higgins, 45 F.3d 724, 727 (3d Cir. 1995), cert. denied, 515 U.S. 1159, 115 S.Ct.
2611, 132 L.Ed.2d 854.

                                               2
998 F.2d 1224, 1230 (3d Cir. 1993), cert. denied, 510 U.S. 994, 114 S.Ct. 554, 125 L.Ed.2d

445. If a moving party satisfies its initial burden of proving a prima facie case for summary

judgment, the opposing party must show that there is “sufficient evidence for a jury to return

a verdict in favor of the non-moving party; if the evidence is merely colorable or not

significantly probative, summary judgment should be granted.” Armbruster v. Unisys Corp.,

32 F.3d 768, 777 (3d Cir. 1994). Moreover, at the summary judgment stage, the court may

not weigh the evidence or make credibility determinations. Petruzzi’s IGA Supermarkets,

Inc. v. Darling-Delaware Co., Inc. 998 F.2d at 1230.

       Here, bearing in mind the possible conflict of interest the Trustees may have under

the LDTA Plan, the District Court correctly applied a “slightly heightened scrutiny” standard

in determining whether the Trustees acted arbitrarily and capriciously in concluding that

Carpenter was not totally disabled. See App. at 3.

       The District Court explained why summary judgment in favor of P&G is appropriate

in the thorough and thoughtful analysis contained in the Memorandum it filed on March 31,

2006; we can add little to the District Court’s analysis. As that court explained the

uncontested facts establish that the Trustees did not act arbitrarily or capriciously. Inasmuch

as their decision was rationally based upon the medical evidence, the District Court

appropriately granted P&G’s motion for summary judgment.

       Accordingly, we will affirm the order of the District Court.




                                              3